Title: To James Madison from Joseph Jones, 4 February 1796
From: Jones, Joseph
To: Madison, James


Dr. Sr.
Fredg. 4th. Febry. 1796.
I am just returned from Loudoun a journey the most disagreeable from weather and roads I ever encountered. Before my departure I wrote you a letter inclosing one for Monroe wherein I informed you of my fruitless search in Albemarle to discover any thing to answer the expectation and inquiry of Mr. Knox. I also mentioned my having recd. a letter from Monroe informing me he expected pickering wod. pay you for me some money and also a sum on acct. of Paine—by a letter since recd. from him of the 4th. Novr. last he mentions the same thing stating pickerings to be 450 or thereabouts dols. and that Mr. Beache was to pay on acct. Paine 250 more—you will be pleased to inquire and inform me respecting these matters. I moreover told you no clover seed could be got here and am not yet informed whr. any can be got in Richmond. If to be had the price will be very high owing to the failure of the seed crops last year. Monroe in his last letter says not a word of the misfortunes of the French on the other side [of] the Rhine which have been detailed in the papers and are I am in hopes less disast⟨rous⟩ than represented by German and British accots. He speaks only of the new government being at work. He also mentions what I see in some of the papers that a Treaty was in [O]ctr. being concluded with Spain wch. wod. open to us the Mississippi. Can you get any information of the patent Fowler was to forward of the Rock Castle Land. We are looking towards your house for something about the Treaty but fear you are not strong enough to make head agt. it. If the disagreeable pill must be swallowed we must digest and work it off as well as we can and with as little injury to the system as may be but hope something may be done to prevent the administering such unwholesome doses in future. Randolph pamphlets except a few scattering ones have not yet reached us. I have had an opportunity of a cursory perusal of one and think it cannot fail to make an impression. I shod. like to see peter porcupine if not too large for a letter. I shall not leave home again this month and hope to hear from you as usual. Yr. friend & Servt.
Jos: Jones
